_/2&.-(2cjD^tpL
           ^LjVULLDC                            dM^uii^J^^


           ^uuCcawdL
                                                                (yy^c^JU^zA^>eJi /5"r*jwv



                                                                    (AJ^tD-
                                          JVniL.




       :    RECEIVED IN     .
     -COURtOWRlilfllNAUPPiALS-

            -MAR-2Q-2Q15—-:                                     :     :                      •—~^-^—

           AEi8lAoo8tei,Clsrk               /               '
                                                    ,                         •




                            ._.•••                                                ,                        .               ,

                                                                          .




 :•-•'.              "          •.. -'   •'.'••'.       •                         • •              -„ ' .

                                                                                             !• ".:'           V       _"' '• ,
\'
                                                                                        • ":- [f^Mi}y
                                                                                               i       '   • ' i   '